Citation Nr: 1648180	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-22 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, including due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2015, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

In September 2015, the Board issued a decision which reopened the Veteran's claim of entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD), and remanded this matter for additional development.

In December 2015, the RO issued a rating decision which granted service connection at a 100 percent disability rating for pleural thickening, secondary to inservice asbestos exposure.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This rating decision effectively resolved this portion of the Veteran's appeal.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of probative, competent evidence is against a finding that the Veteran has COPD which developed in service or is causally related to service, including related to asbestos exposure in service.

CONCLUSION OF LAW

The criteria for establishing service connection for COPD, including due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, a VA examination report and medical opinion, statements from the Veteran, and testimony from his hearing before the Board.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board finds that no additional action to further develop the record in connection with the claim, prior to appellate consideration, is required.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA medical records, examinations, and medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed COPD as a result of asbestos exposure while serving onboard ships in the Navy.  

The Veteran's service treatment records are completely silent as to any complaints of or treatment for COPD.  Post service treatment records first reflect treatment for COPD, mild, beginning in 1993.

The Veteran was afforded a VA respiratory examination in October 2015.  The VA examiner noted the Veteran's military history, including his inservice exposure to asbestos, and his diagnosis of COPD beginning in 1993.  The report also noted the Veteran's history of smoking a pack of cigarettes per day for 34 years.  Based upon a review of the entire record and the history provided by the Veteran, as well as a physical examination of the Veteran, the VA examiner opined that the Veteran's COPD was less likely as not due to any event during his military service.  In support of this opinion, the VA examiner noted that the Veteran did not seek any medical attention for any lung condition during service.  The examiner also noted that the Veteran had a significant history of smoking which is the most likely cause of his COPD.

The Veteran has not submitted contrary medical evidence competently weighing against the findings and conclusions of the October 2015 VA examiner.  The Board finds the VA examiner's findings and conclusions to be competent and credible and entitled to substantial weight, as based on careful review of the pertinent medical and historical evidence and supported by clear explanations supported by relevant medical knowledge. 

While the Veteran may sincerely believe that his inservice asbestos exposure is in some way causal of his current COPD, his lay opinion is not competent to address this distinctly medical question, which is beyond the purview of lay knowledge and does require medical expertise.  The Veteran has not been shown to possess the requisite expertise or knowledge to address this question.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

The record also contains no competent evidence supporting onset of COPD during the Veteran's period of service.  Hence, based on the VA medical findings and opinions of the December 2015 VA examiner and as supported by the balance of competent evidence of record, the Board finds the preponderance of the evidence against the Veteran's COPD being causally related to asbestos exposure in service or otherwise related to service. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for COPD is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


